*702On Application eor Rehearing.
The counsel for the defendants and for the intervenors have applied for a rehearing, and in behalf of the former claim that their plea of prescription of 'one year to the demand of the plaintiff for remuneration for the use and occupancy of the land during 1872, "was not considered by the court. A rehearing is therefore granted for the purpose of passing upon that plea.
On Rehearing.
The citation was served June 18th. 1873. The demand for remuneration for the use of the land during 1872 became exigible January 1.1873. The prescription of one year does not therefore apply. The plea is overruled, and It is ordered, and decreed that our former judgment remain undisturbed.